MANAGEMENT AGREEMENT


 
THIS MANAGEMENT AGREEMENT (the "Agreement") is entered into on October 1, 2009.


BETWEEN


MANTRA VENTURE GROUP LTD.,
a corporation under the laws of British Columbia having its principal business
office at Suite 1205, 207 West Hastings Street, Vancouver, British Columbia, V6B
1H7
(the "Company")


AND


CON BUCKLEY
1140-1185 Georgia Street West
Vancouver, BC V6E 4E6
(the “Consultant”)


WHEREAS:


A.
The Company is engaged in the business of researching, developing, marketing,
distributing and licensing sustainable technologies and initiatives; and



B.
The Company wishes to retain the consultant to act as the Company’s Chief
Financial Officer (“CFO”) and Principal Accounting Officer (“PAO”).



 
1

--------------------------------------------------------------------------------

 


THIS AGREEMENT WITNESSES that in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:


1.
ENGAGEMENT



1.1
The Company hereby engages the Consultant to provide services in accordance with
the terms and subject to the conditions of this Agreement and the Consultant
hereby accepts such engagement.



2.
TERM



2.1
This Agreement governs the services provided by the Consultant from October 1,
2009 until this Agreement is terminated.  The term of the Consultant’s
engagement shall continue until September 30, 2010.  This Agreement may be
terminated at any time, by either party, in accordance with Section 8, and is
automatically renewable in accordance with Section 5, of this Agreement.



3.
SERVICES



3.1
The Consultant hereby agrees to perform all services generally associated with
the positions of CFO and PAO, including but not limited to:



  (a)  
assisting the Company in the development of its business plan;



(b)  
preparing of the Company’s financial statements;



(c)  
establishing and maintaining of the Company’s internal controls and reporting
standards;



(d)  
communicating with auditors and legal professionals regarding the Company’s
financial activity and disclosure obligations;



(e)  
developing a financial plan and budget;



(f)  
aiding in business valuations and performing due diligence on proposed mergers
or acquisitions; and



(g)  
managing treasury activities and cash planning.

 
                                                          (collectively, the
“Services”)
 
 
 
2

--------------------------------------------------------------------------------

 


3.2
The Consultant shall devote as much time, attention and energy to the business
affairs of the Company as may be reasonably necessary for the provision of the
Services.



3.3
In providing the Services, the Consultant shall:



(a)  
comply with all applicable federal, provincial, local and foreign statutes, laws
and regulations;



(b)  
not make any misrepresentation or omit to state any material fact that may
result in a misrepresentation regarding the business of the Company; and



(c)  
not disclose, release or publish any information regarding the Company without
its prior written consent.



4.  RELATIONSHIP AMONG THE PARTIES


Nothing contained in this Agreement shall be construed to (i) constitute the
parties as joint venturers, partners, co-owners or otherwise as participants in
a joint undertaking; (ii) constitute the Consultant as an agent, legal
representative or employee of the Company; or (iii) authorize or permit
Consultant or any director, officer, employee, agent or other person acting on
its behalf to incur on behalf of the other party any obligation of any kind,
either express or implied, or do, sign or execute any things, deeds, or
documents which may have the effect of legally binding or obligating the Company
in any manner in favour of any individual, business, trust, unincorporated
association, corporation, partnership, joint venture, limited liability company
or other entity of any kind.  The Company and the Consultant agree that the
relationship among the parties shall be that of independent contractor.




5.  AUTOMATIC RENEWAL


This Agreement will automatically renew for one year, each following year on
September 30 unless terminated in accordance with Section 8.  Any further option
grants will be negotiated on the date of the renewal.


6. COMPENSATION


6.1
The Consultant will be compensated with a monthly salary of US$6,000, payable at
the beginning of each month during the Term of this Agreement.



6.2
The Consultant shall also receive options to purchase 400,000 shares of the
Company’s common stock in accordance with Schedule “A” attached hereto (the
“Options”).  The exercise price of the Options shall be US$0.20 per share.  The
Options will expire the earlier of October 1, 2010, or immediately upon the
termination of this Agreement.

 
 
 
3

--------------------------------------------------------------------------------

 

 
7. SERVICES NOT EXCLUSIVE


The Consultant agrees that it shall, at all times, faithfully and in a
professional manner perform all of the duties that may be reasonably required of
the Consultant pursuant to the terms of this Agreement. The Company acknowledges
that Consultant is engaged in other business activities, and that it shall
continue such activities during the term of this Agreement.  Consultant shall
not be restricted from engaging in other business activities during the term of
this Agreement.
 
8. SUSPENSION AND TERMINATION.
 
(a)  
Termination with  Cause. The Consultant may be terminated for “cause” at any
time, without notice or pay in lieu of such notice. “Cause” for this purpose
includes such things as unsatisfactory performance, dishonesty, insubordination,
being late more than twice a week for three consecutive weeks, serious
misconduct and a false statement on the Consultant’s, as well as anything else
which would constitute cause at law. The failure by the Company to rely on this
provision in any given instance or instances, shall not constitute a precedent
or be deemed a waiver.

 
(b)  
Without Cause. This Agreement may be terminated by either party without cause,
through the delivery of written notice of termination at least 7 days before
such termination is to be effected.

 
(c)  
Default.  If Consultant fails, refuses or neglects to keep or perform any of its
material covenants or conditions to be kept or performed hereunder or otherwise
in connection with the Services, or indicates its refusal to keep or perform any
such covenant or condition (any such occurrence a “Default”) and Consultant
shall have failed to cure such default within 24 hours after receipt of written
notice from Company setting out the terms of such Default, Company may
immediately terminate this agreement by giving written notice to Consultant.

 
(d)  
Force Majeure.  Company shall have the right to suspend this agreement in the
event of Force Majeure at any time, (provided written notice to Consultant shall
be promptly given) without any further obligation to Consultant except that
Consultant  will be entitled to the compensation provided for in Section 7
hereof accrued, if any.  A suspension shall not relieve Consultant of any of
Consultant’s obligations hereunder or otherwise in connection with the
Services.  Company shall have the right to terminate this agreement by giving
written notice to Consultant where an event or events of Force Majeure continue
for a continuous period of forty-eight (48) hours excluding non-business days or
5 days in the aggregate at any other time.



(d)  
Effect of Termination.  If the Company terminates this Agreement in accordance
with the provisions hereof, the Company shall be released and discharged from
any further liability or obligation whatsoever to Consultant.  No termination of
this agreement shall affect the rights granted hereunder by Consultant to
Company and the representations and warranties and indemnification of each of
the parties hereunder shall survive such termination. The Options will terminate
immediately upon the termination of this Agreement.



9. CONFIDENTIALITY


Consultant shall not disclose, without the consent of Client, any financial and
business information concerning the business, affairs, plans and programs of
Client which are delivered by Client to Consultant in connection with
Consultant's services hereunder, provided such information is plainly and
prominently marked in writing by Client as being confidential (the "Confidential
Information"). The Consultant shall not be bound by the foregoing limitation in
the event (i) the Confidential Information is otherwise disseminated and becomes
public information or (ii) the Consultant is required to disclose the
Confidential Informational pursuant to a subpoena or other judicial order.
 
 
4

--------------------------------------------------------------------------------

 

 
10. NON-SOLICITATION


During the term of this Agreement the Consultant shall not hire or take away or
cause to be hired or taken away any employee or consultant of the Company.  For
a period of 12 months following the termination of this agreement the Consultant
shall not hire or take away or cause to be hired or taken away any employee who
was in the employ of the Company during the 12 months preceding such
termination.


11. GRANTS OF RIGHTS


Consultant agrees that the results and proceeds of the Consultant’s Services
under this Agreement, although not created in an employment relationship, shall,
for the purpose of copyright only, be deemed a work made in the course of
employment under the Canadian law or a work-made-for-hire under the United
States law and all other comparable international intellectual property laws and
conventions.  All work and materials, including all intellectual property and
any other rights, including without limitation copyright, all rental and lending
rights thereto, which Consultant may have in and to the results and proceeds of
the Services hereunder, shall vest irrevocably and exclusively with the Company,
and are otherwise hereby assigned to the Company as and when
created.  Consultant hereby waives in favour of the Company any moral rights
which it may have, if any, in and to any works, materials, or services which it
may provide or create hereunder.


12.  REPRESENTATIONS AND WARRANTIES


Consultant represents, warrants and covenants to the Company as follows:


(a) All material, notes, writing, ideas, written, submitted or interpolated by
the Consultant hereunder or with respect to the production or preparation of the
Advertisements shall be wholly original with Consultant or based on materials
supplied by the Company and shall not be copied in whole or part from any other
work except to the extent that such work is non-proprietary or in the public
domain;


(b) To the best of Consultant’s knowledge, information and belief, all of the
results and proceeds of Consultant’s Services will not defame any person and
will not infringe upon the copyright, moral rights, publicity rights, privacy
rights or any other right of any person, or company or violate any law or
judicial or governmental order.


13.  INDEMNIFICATION


(a) Company agrees to indemnify and hold harmless Consultant and its respective
agents and employees, against any losses, claims, damages or liabilities, joint
or several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages or liabilities (or actions, suits or
proceedings in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
registration statement, any preliminary prospectus, the prospectus, or any
amendment or supplement thereto; or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading; and shall
reimburse Consultant, or any such other person, for any legal or other expenses
reasonably incurred by Consultant, or any such other person, in connection with
investigation or defending any such loss, claim, damage, liability, or action,
suit or proceeding.


(b) Consultant agrees to indemnify and hold harmless the Company, its partners,
financiers parent, affiliated and related companies, and all of their respective
individual shareholders, directors, officers, employees, licensees and assigns
from and against any claims, actions, losses and expenses (including legal
expenses) occasioned by any breach of Consultant’s representations and
warranties contained in, or by any breach of any other provision of, this
Agreement by Consultant.
 
 
5

--------------------------------------------------------------------------------

 

 
14. MISCELLANEOUS PROVISIONS


(a)  
Time.  Time is of the essence of this Agreement.



(b)  
Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.



(c)  
Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.



(d)  
Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.



(e)  
Good Faith, Cooperation and Due Diligence.  The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement.  All promises and covenants are mutual and dependent.



(f)  
Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.



(g)  
Assignment.  This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the parties.



(h)  
Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.



(i)  
Entire agreement.  This Agreement, including Schedule A attached hereto,
contains the entire understanding and agreement among the parties. There are no
other agreements, conditions or representations, oral or written, express or
implied, with regard thereto. This Agreement may be amended only in writing
signed by all parties.



(j)  
Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.



(k)  
Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.



(l)  
Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and assigns.



(m)  
 Jurisdiction. The parties hereby attorn the exclusive jurisdiction of the
provincial and federal courts located in the city of Vancouver, British Columbia
in relation to all disputes arising from the Agreement.



(n)  
Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

 


 
IN WITNESS WHEREOF this Agreement has been executed by the parties to it, as of
the day, month and year first written above:


 
MANTRA VENTURE GROUP LTD.
 
By: /s/ Larry Kristof
Larry Kristof
Its: President                                                   
 
 
CON BUCKLEY
 
/s/ Con Buckley
Con Buckley


 
 
6

--------------------------------------------------------------------------------

 
SCHEDULE A
 
Option Agreement
 
THIS OPTION AGREEMENT (the "Option Agreement") is entered into on October 1,
2009.


BETWEEN


MANTRA VENTURE GROUP LTD.,
a corporation under the laws of British Columbia having its principal business
office at Suite 1205, 207 West Hastings Street, Vancouver, British Columbia, V6B
1H7
(the "Company")


AND


CON BUCKLEY
1140-1185 Georgia Street West
Vancouver, BC V6E 4E6
(the “Optionee”)
 
WHEREAS:
 
A.
The Company has entered in a Management Agreement (the "Management Agreement"),
dated October 1, 2009 with the Optionee; and

 
B.
In accordance with the provisions of the Management Agreement the Company has
authorized the grant of options to the Optionee.

 


 
THIS AGREEMENT WITNESSES that the parties have agreed that the terms and
conditions of the relationship shall be as follows:
 
1.
Grant of Option.  The Company will issue to the Optionee the right and option,
to purchase 400,000 shares of the Company’s common stock at a price of US$0.20
per share immediately upon the signing of this Option Agreement (the “Options”).

 
2.
Term.  The Options will expire at the earlier of October 1, 2010, or immediately
upon the termination of this Agreement.

 
 
3.
Non-transferability.  The Options shall not be transferable except to the
Optionee’s estate, and the Options may be exercised during the lifetime of the
Optionee, only by the Optionee, or thereafter by its estate. More particularly,
but without limiting the generality of the foregoing, the Options may not be
assigned, transferred, pledged or hypothecated in any way, shall not be
assignable by operation of law, and shall not be subject to execution,
attachment or similar process.

 
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the Options contrary to these provisions, and the levy of any execution,
attachment or similar process on the Options, shall be null and void.
 
4.
Optionee.  In consideration of the granting of the Options, and regardless of
whether or not the Options shall be exercised, the Optionee will devote the
agreed upon time, energy and skill to the service of the Company or one or more
of its subsidiaries in accordance with the Management Agreement.

 
 
7

--------------------------------------------------------------------------------

 


 
5.
Method of Exercising Option.

 
(a)  
Subject to the terms and conditions of this Agreement, the Optionee may exercise
the Options by sending a written notice to the Company, mailed or personally
delivered to the Company at the following address:  Suite 1205, 207 West
Hastings Street, Vancouver, British Columbia, V6B 1H7.  Such notice shall state
the election to exercise the Options and the number of shares in respect of
which it is being exercised, and shall be signed by the Optionee. The notice
shall be accompanied by payment of the full exercise price of the shares by
certified cheque, bank draft or money order unless the Options are exercised on
a cashless basis. The Company shall issue for the Optionee’s collection, a
certificate or certificates representing the shares within 14 days after
receiving the notice.  Upon exercising the Options, the Optionee may be required
by the Company to make certain representations so that the issuance of shares
pursuant to the Options will fall within exemptions from securities regulations.

 
(b)  
The certificate or certificates for the shares as to which the Options shall
have been exercised shall be registered in the name of the Optionee and shall be
delivered as provided above to or on the written order of the Optionee.  All
shares that shall be purchased on the exercise of the Options as provided in
this Agreement shall be fully paid and non-assessable.  The certificates
representing any shares issued upon exercise of the Options may contain a
restrictive legend.

 
(c)  
The Options may be exercised at a price of US$0.20 per share (the “Purchase
Price”).

 
6.
Changes in Capital Structure.  If all or any portion of the Options shall be
exercised subsequent to any share dividend, split-up, recapitalization, merger,
consolidation, combination or exchange of shares, separation, reorganization or
liquidation occurring after the date of this Agreement, as a result of which
shares of any class shall be issued in respect of outstanding common shares, or
common shares shall be changed into the same or a different number of shares of
the same or another class or classes, the person or persons so exercising the
Options shall receive the aggregate number and class of shares which, if common
shares (as authorized at the date of this Agreement) had been purchased at the
date of this Agreement for the same aggregate price (on the basis of the price
per share set forth in Section 5 of this Agreement) and had not been disposed
of, such person or persons would be holding, at the time of such exercise, as a
result of such purchase and all such share dividends, split-ups,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
separations, reorganizations or liquidations; provided, however, that no
fractional share be issued on any such exercise, and the aggregate price paid
shall be appropriately reduced on account of any fractional share not issued.

 
7.
Reservation of Shares to Satisfy Option.  The Company shall at all times during
the term of the Options reserve and keep available such number of common shares
as will be sufficient to satisfy the requirements of this Agreement.

 
8.
Representations of the Optionee



(a)  
The Optionee understands and acknowledges that i) the Options are being offered
without a prospectus pursuant  to the exemptions from registration found in
Regulation S of the  Securities  Act of
1993,  as  amended  (the  "Securities  Act"), ii) the Optionee has reviewed the
confidential business plan of the Company or such other  material  documents  of
the Company as the  Optionee  has deemed necessary or  appropriate  for purposes
of purchasing the Options, including this subscription agreement (collectively,
the "Offering Documents"); and iii) this transaction has not been  reviewed
or  approved by the United  States  Securities  and  Exchange Commission or by
any regulatory authority charged with the administration of the securities laws
of any state or foreign country.



(b)  
The Optionee either (i) has a preexisting personal or business  relationship
with the Company or its controlling  persons, such as would enable a reasonably
prudent Optionee to be aware of the character
and  general  business  and  financial  circumstances  of  the  Company  or  its
controlling  persons,  or (ii) by reason of the Optionee's business or financial
experience,  individually  or in conjunction  with the  Optionee's  unaffiliated
professional advisors who are not compensated by the Company or any affiliate or
selling agent of the Company,  directly or indirectly,  is capable of evaluating
the  merits  and  risks of an  investment  in
the  Options,  making  an  informed investment  decision and  protecting  the
Optionee's own interests in connection with the transactions contemplated
hereby.



(c)  
The Optionee  understands and has fully  considered for purposes of this
investment the risks of this  investment and  understands  that (i)
this  investment  is suitable  only for an Optionee  who is able to bear the
economic  consequences  of losing the  Optionee's  entire  investment;  (ii) the
Company is a start-up  enterprise with no significant  operating history;  (iii)
the purchase of the Options is a  speculative  investment  which  involves a
high degree of risk of loss by the Optionee of the Optionee's entire
investment,  and (iv) there are substantial restrictions on
the  transferability  of, and there will be no public market for, the Options,
and  accordingly,  it may not be  possible  for the  Optionee to  liquidate  the
Optionee's investment in the Options.

 
 
8

--------------------------------------------------------------------------------

 

 
(d)  
The Optionee is able (i) to bear the economic risk of this investment, (ii) to
hold the Options for an indefinite period of time, and (iii) to afford a
complete loss of the Optionee's investment; and represents that the Optionee has
sufficient liquid assets so that the lack of liquidity associated with this
investment will not cause any undue financial difficulties or affect the
Optionee's ability to provide for the Optionee's current needs and possible
financial contingencies.



(e)  
The Optionee, in making the Optionee's decision to acquire the Options, has
relied solely upon independent  investigations  made by the Optionee and
the  representations and warranties of the Company contained herein and
the  Optionee  has been given (i)  access to all  material  books and records of
the Company;  (ii) access to all  material  contracts  and  documents relating
to this offering;  and (iii) an opportunity to ask questions of, and to
receive  answers  from,  the  appropriate  executive  officers and other persons
acting  on  behalf  of the  Company  concerning  the  Company  and the terms and
conditions of this offering,  and to obtain any additional  information,  to the
extent  such  persons  possess  such  information  or  can  acquire  it  without
unreasonable  effort  or  expense,  necessary  to  verify  the  accuracy  of the
information.  The Optionee acknowledges that no valid  request to the Company by
the  Optionee  for  information  of any kind about  the  Company  has
been  refused  or  denied  by the  Company  or  remains unfulfilled as of the
date thereof.



(f)  
The Optionee has carefully considered this Option Agreement. In evaluating the
suitability of an investment in the Company, the Optionee has not relied upon
any representations or other information (whether oral or written) other than as
set forth in this agreement or as contained in any documents or answers to
questions furnished by the Company.



(g)  
All of the information set forth on the cover page of this Agreement indicated
as applicable to the Optionee, is true and correct in all respects.



(h)  
The Options are being acquired by the Optionee solely for the Optionee's own
personal  account,  for investment  purposes only, and not with a view to,  or
in  connection  with,  any  resale  or  distribution thereof; the Optionee has
no contract, undertaking,  understanding, agreement or arrangement,  formal or
informal, with any person to sell, transfer or pledge to any  person the Options
for which the  Optionee  hereby  subscribes,  or any part thereof, any
interest  therein or any rights  thereto;  the Optionee has no present  plans to
enter into any such contract,  undertaking,  agreement or  arrangement;  and the
Optionee understands the legal consequences of the foregoing representations and
warranties  to mean  that  the  Optionee  must  bear  the  economic  risk of the
investment  for an  indefinite  period of time  because the Options have not
been registered  under the Securities Act and applicable  state  securities laws
and, therefore,  cannot be sold unless  they
are  subsequently  registered  under the Securities Act and
applicable  state  securities  laws (which the Company is not obligated, and has
no current intention, to do) or unless an exemption from such registration is
available.



(i)  
The Optionee has not engaged any broker, dealer, finder, commission agent or
other similar person in connection with the offer, offer for sale, or sale of
the Options and is not under any obligation to pay any broker's fee or
commission in connection with the Optionee's investment.



 
9.
Counterparts.  This Agreement may be signed in counterparts, each of which so
signed shall be deemed to be an original (and each signed copy sent by
electronic facsimile transmission shall be deemed to be an original), and such
counterparts together shall constitute one and the same instrument and
notwithstanding the date of execution, shall be deemed to bear the date as set
forth above.

 
 
9

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF this Agreement has been executed by the parties to it, as of
the day, month and year first written above:
 


 
MANTRA VENTURE GROUP LTD.
 
By: /s/ Larry Kristof
Larry Kristof
Its: President                                                   
 
 
CON BUCKLEY
 
/s/ Con Buckley
Con Buckley



10
